Harper J.
delivered the opinion of the Court.
In ascertaining the meaning of an instrument, the whole must be construed together. The first part of the instrument in question is an undertaking to deliver the slave to Joseph McClintock in the character of agent. The plain purport of the subsequent part is to liquidate the damages if he be not delivered. Certainly it must be intended that the same person who is intitled to the duty shall be intitled to the damages if it be not rendered, and in the same character. I think this the more obvious import of the promise to pay one hundred dollars to “the said McClintock.” The principal undertaking was to him as agent, and his character being once described, it was not necessary to repeat the description as often as the name occurred. The decision of the circuit *56Judge is therefore reversed, and the non-suit ordered to be set ., aside.
Motion granted.